Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12-16-19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

-Claims 1-20 are allowable because the prior art fails to teach the italic limitations, which are considered in combination with other limitations, as specified in each independent claim as following:

Independent Claim 1. 
A load balancing multimedia conferencing method, the method comprising the steps of: 
- enabling communication of multimedia content, having audio data that is associated with video frame data, between a sending end-point and a receiving end-point, the receiving end-point having a receiving multimedia content index; 
determining a load balancing procedure that divides a video frame of the multimedia content into a first video frame portion and a second video frame portion, the first and second video frame portions associated with audio data; 
- providing the second video frame portion and associated audio data to the receiving end-point; 
- deriving, via the receiving end-point, a third video frame portion using the receiving multimedia content index; and 
- combining, via the receiving end-point, the second video frame portion and derived third video frame portion into a composite video frame.

Independent Claim 12. 
A load balancing multimedia conferencing method, the method comprising the steps of: 
- enabling communication of multimedia content, having audio data that is associated with video frame data, between a sending end-point and a receiving end-point, wherein the sending end-point comprises a sending index library of sending multimedia content indexes, wherein the receiving end-point comprises a receiving index library of receiving multimedia content indexes, and wherein the sending multimedia content indexes and receiving multimedia content indexes are identical;
 - determining a load balancing procedure that divides a video frame of the multimedia content into a first video frame portion and a second video frame portion, the first video frame portion associated with audio data; 

- monitoring resource and performance status to identify an audio skew period in the multimedia content at the receiving end-point; 
- deriving, via the receiving end-point, a third video frame portion using the receiving multimedia content index during the audio skew period; and 
- combining, via the receiving end-point, the second video frame portion and derived third video frame portion into a composite video frame.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thambiratnam (US 2012/0096007 A1) discloses in Fig.3 relating to “content-based analysis is performed on multimedia content prior to encoding the multimedia content in the rendering chain of processing. A content-based index stream is generated based on the content-based analysis and the content-based index stream is embedded in the multimedia file during rendering. The content-based index stream can be used to generate a content-based searchable index when necessary”. However, no teaching of “determining a load balancing procedure that divides a video frame of the multimedia content into a first video frame portion and a second video frame portion, the first video frame portion associated with audio data” as claimed.

Hwang (US 2007/0220049 A1) discloses in Fig.2 relating to “a system and method for creating multimedia files for digital cinema advertising. The system including a digitizing device, an up-conversion device, a digital restoration device, a color correction device, a signal insertion device, a multiple channel conversion device, a multitrack recording device, a synchronization device, and a Storage Area Network (SAN). The digitizing device outputs multimedia content as a digital video file and a digital audio file (e.g. s30-Fig.2 perform division into digitalized video and audio files). The up-conversion device converts the frame rate of the digital video file into a frame rate appropriate for a DCI standard. The digital restoration device restores the degradation of the image quality of the digital video file. The color correction device improves the colors of the video of the digital video file. The signal insertion device inserts various predetermined signals into the digital video file and the digital audio file. The multiple channel conversion device divides the digital audio file into multiple channels. The multitrack recording device generates a combined digital audio file. The synchronization device synchronizes the digital video file with the digital audio file using the sync signal. The mastering device performs mastering on the synchronized digital video and audio files using standard encoding, and thus generating a final master digital multimedia file. The SAN temporarily stores intermediate results generated by the respective devices.” However, no teaching of “determining a load balancing procedure that divides a video frame of the multimedia content into a first video frame portion and a second video frame portion, the first video frame portion associated with audio data” as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148.  The examiner can normally be reached on 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/           Primary Examiner, Art Unit 2464